 1   EDWARD G. SCHLOSS | CA Bar No. 102858
     LIOR KATZ | CA Bar No. 284559
 2   LANCE KAUFMAN | CA Bar No. 309186
     3637 Motor Avenue, Suite 220
 3   Los Angeles, California 90034
     Tel: (310) 733-4488 | Fax: (310) 836-4888
 4   B25598/gm
 5   Attorneys for Movant
     BAYVIEW LOAN SERVICING, LLC, as servicing agent
 6   for The Bank of New York Mellon fka The Bank of New
     York, as Trustee for the Certificateholders of the CWALT,
 7   Inc. Alternative Loan Trust 2006-OA12 Mortgage Pass-
     Through Certificates, Series 2006-OA12
 8
 9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
12   In re                          )               Bk. No.: 14-31495-DM
                                    )
13                                  )               R.S. No. EGS-265
     GHOLAMALI HERISCHIAN-HERIS dba )
14   HERIZ MUSIC AND ARTS aka       )               Chapter 13
     GHOLAMALI HERICSHIAN-HERIS,    )
15                                  )               MOTION FOR RELIEF FROM AUTOMATIC
                                    )               STAY RE: PROPERTY LOCATED AT 2644
16                                  )               TROUSDALE DRIVE, BURLINGAME, CA
               Debtor(s).           )               94010
17                                  )
                                    )               Hearing -
18                                  )               Date: October 18, 2018
                                    )               Time: 9:30 a.m.
19                                  )               Place: United States Bankruptcy Court
                                    )                      450 Golden Gate Avenue, 16th Floor
20                                  )                      Courtroom 17
                                    )                      San Francisco, CA 94102
21                                  )
                                    )               Honorable Dennis Montali
22
             BAYVIEW LOAN SERVICING, LLC, as servicing agent for The Bank of New York
23
     Mellon fka The Bank of New York, as Trustee for the Certificateholders of the CWALT, Inc.
24
     Alternative Loan Trust 2006-OA12 Mortgage Pass-Through Certificates, Series 2006-OA12
25
     (“Movant” herein), moves and notices the Court for relief from the Automatic Stay provided by
26
     11 U.S.C. Section 362. This motion seeks an order terminating the Automatic Stay of 11 U.S.C.
27
     Section 362 as to moving party (and the Trustee under the Deed of Trust securing moving
28

                                                   1



     Case: 14-31495     Doc# 90     Filed: 09/29/18    Entered: 09/29/18 19:02:02      Page 1 of 4
 1   party’s claim), so that moving party (and its Trustee) may complete all acts necessary to
 2   foreclose under the Deed of Trust secured by Debtor’s principal residence generally described as
 3   2644 Trousdale Drive, Burlingame, CA 94010 (“subject property” herein). The motion will
 4   also seek attorneys’ fees and costs under the Note and Deed of Trust securing Movant’s claim, or
 5   alternatively under 11 U.S.C. Section 506(b) and such other relief as the Court deems just and
 6   proper. This motion is based on this Motion for Relief from Automatic Stay, and the Declaration
 7   in Support filed concurrently herewith.
 8          Movant is the current holder of a Note (attached as Exhibit “B” to the Declaration in
 9   Support), dated May 18, 2006, in the original principal amount of $960,000.00, which is secured
10   by the above-referenced first Deed of Trust (attached as Exhibit “C” to the Declaration in
11   Support), recorded on May 25, 2006. Mortgage Electronic Registration Systems, Inc., the
12   original beneficiary under the subject deed of trust, transferred its beneficial interest in the
13   subject deed of trust to The Bank of New York Mellon fka The Bank of New York, as Trustee
14   for the Certificateholders of the CWALT, Inc. Alternative Loan Trust 2006-OA12 Mortgage
15   Pass-Through Certificates, Series 2006-OA12 (“The Bank of New York Mellon” herein) via an
16   Assignment of Deed of Trust (attached as Exhibit “D” to the Declaration in Support), recorded
17   on June 20, 2011. Bayview Loan Servicing, LLC is the servicing agent for The Bank of New
18   York Mellon pursuant to a servicing agreement attached hereto as Exhibit “E” to the
19   Declaration in Support.
20          On October 15, 2014, Debtor filed the instant Chapter 13 bankruptcy case. On February
21   18, 2015, Movant’s prior servicer filed a Proof of Claim (claim no. 21), listing $346,452.69 in
22   pre-petition arrears and a total claim of $1,328,759.74 due as of the time of filing of the instant
23   bankruptcy. On April 30, 2015, Debtor filed his proposed Amended Chapter 13 Plan (docket
24   entry no. 50). Debtor’s proposed Amended Chapter 13 Plan lists Movant as a Class 1 creditor and
25   provides that Debtor will directly pay the post-petition monthly mortgage payments due on
26   Movant’s loan. Debtor’s proposed Amended Chapter 13 Plan was confirmed by an Order entered
27   by the Court on May 21, 2015.
28          On February 9, 2018, Debtor filed an Amended Motion to Modify Chapter 13 Plan

                                                        2



     Case: 14-31495       Doc# 90      Filed: 09/29/18      Entered: 09/29/18 19:02:02         Page 2 of 4
 1   (“Motion to Modify”) (docket entry no. 79). Movant filed an Opposition to Debtor’s Motion to
 2   Modify on March 2, 2018 (docket entry no. 82) due to the unreasonable delay and infeasibility of
 3   Debtor’s Motion to Modify. Debtor’s Amended Motion to Modify Chapter 13 Plan was granted
 4   at the April 18, 2018 hearing.
 5          Debtor has not made all of his post-petition monthly mortgage payments to Movant since
 6   the filing of the instant bankruptcy. A post-petition payment history listing all of the monthly
 7   mortgage payments tendered by Debtor since the filing of the instant bankruptcy case is attached
 8   as Exhibit “F” to the Declaration in Support. As of September 17, 2018, Debtor was due and
 9   owing for a total of thirty-nine (39) post-petition monthly mortgage payments for the months of
10   July 2015 through and including September 2018. Debtor’s failure to maintain his post-petition
11   obligations to Movant, as required in Chapter 13, is cause for relief from stay pursuant to 11
12   U.S.C. §362(d)(1). See, e.g., In re Ellis 60 B.R. 432, 435 (9th Cir. BAP 1985). This motion is
13   based on this Motion, and the Declaration in Support filed concurrently herewith.
14          Debtor indicated in his Schedule “D” (filed on November 27, 2014, as docket entry no.
15   15) (Exhibit “G”) that there is a junior lien encumbering the subject property in favor of Real
16   Time Resolutions in the amount of $127,973.00.
17          Based upon the foregoing, Movant alleges that Movant is not adequately protected, that
18   the subject Property is not necessary to effectuate Debtor’s rehabilitation, and that it would be
19   unfair and inequitable to delay this Movant in the foreclosure of Movant’s interest. Movant urges
20   that this Court issue an Order herein permitting Movant to proceed to a Trustee’s Sale of the
21   Property, including necessary action to obtain possession of the subject Property.
22          Movant requests permission to contact Debtor via telephone, cellular phone, or written
23 correspondence regarding potential loss mitigation options pursuant to applicable non-bankruptcy
24 law, including loan modifications, deeds in lieu of foreclosure, short sales, and/or absolve Debtor
25 of the duty to file any necessary pleadings, amendments, or plan modifications that may be
26 required with regard to such loan modification.
27        In the event neither Debtor nor Debtor’s counsel appear at a hearing on this motion, the
28 Court may grant relief from the Automatic Stay permitting moving party to foreclose on the

                                                      3



     Case: 14-31495       Doc# 90     Filed: 09/29/18     Entered: 09/29/18 19:02:02        Page 3 of 4
 1 subject property, and obtain possession of such property without further hearing.
 2              WHEREFORE, Movant prays judgment as follows:
 3              (1) For an Order granting relief from the Automatic Stay, permitting this Movant to move
 4 ahead with foreclosure proceedings under this Movant’s Trust Deed and to sell the subject
 5 Property at a Trustee’s Sale under the terms of said Trust Deed, and thereafter to take necessary
 6 action to obtain possession of the Property.
 7              (2) For an Order allowing Movant, at its option, to contact Debtor via telephone, cellular
 8 phone, or written correspondence regarding potential loss mitigation options pursuant to
 9 applicable non-bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short
10 sales, and/or absolve the Debtor of the duty to file any necessary pleadings, amendments, or plan
11 modifications that may be required with regard to such loan modification.
12              (3) For an Order waiving the 14-day stay provided by Bankruptcy Rule 4001(a)(3).
13              (4) For attorneys’ fees and costs of suit incurred herein.
14              (5) For such other relief as this Court deems appropriate.
15
16
     DATED: September 29, 2018                                                EDWARD G. SCHLOSS
17
                                                                           By /s/ Edward G. Schloss
18                                                                          EDWARD G. SCHLOSS
                                                                             Attorney for Movant
19
20
21
22
23
     Z:\LAW FILES\MOT\SF13BLS.BNYM.MOT.MFR.Herischian-Heris.B25598.2.wpd
24
25
26
27
28


                                                                      4


      Case: 14-31495             Doc# 90         Filed: 09/29/18             Entered: 09/29/18 19:02:02   Page 4 of 4
